[Cite as Whitaker v. Paru Selvam, L.L.C., 2017-Ohio-8609.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                    MONTGOMERY COUNTY

 LLOYD T. WHITAKER, TRUSTEE                           :
                                                      :
         Plaintiff-Appellee                           :      Appellate Case No. 27439
                                                      :
 v.                                                   :      Trial Court Case No. 13-CJ-189656
                                                      :
 PARU SELVAM, LLC, et al.                             :      (Civil Appeal from
                                                      :       Common Pleas Court)
         Defendants-Appellees                         :
                                                      :
 and

 [ANNAMALAI ANNAMALAI]

        [Defendant-Appellant]


                                              ...........

                                              OPINION

                         Rendered on the 17th day of November, 2017.

                                              ...........

RONALD KOZAR, Atty. Reg. No. 0041903, 40 North Main Street, Suite 2830, Dayton,
Ohio 45423
      Attorney for Plaintiff-Appellee

STEPHEN LINNEN, Atty. Reg. No. 0071290, 605 North High Street, #612, Columbus,
Ohio 43215
      Attorney for Defendants-Appellees

ANNAMALAI ANNAMALAI, P.O. Box 33, FCI-THA, Terre Haute, Indiana 47808
    Defendant-Appellant, Pro Se

                                            .............
                                                                                         -2-



HALL, P.J.

       {¶ 1} Annamalai Annamalai appeals pro se from the trial court’s decision and

entry sustaining in part the plaintiff-appellee’s motion to bar further filings.

       {¶ 2} In his sole assignment of error, Annamalai contends the trial court abused

its discretion by entering “a blanket and sweeping” order prohibiting him from any further

filings in this case.

       {¶ 3} The present case is docketed as a certificate-of-judgment filing, Montgomery

County Case No. 13-CJ-189656, involving a 2013 judgment issued by a federal court in

Georgia. The original judgment against Annamalai was in excess of $1.4 million plus

interest. The judgment was filed in the trial court below in July 2013, and a certificate of

judgment was issued. Thereafter, the proceedings below, and in two related trial court

cases, primarily concerned the appointment of a receiver who oversaw the sale of a

building in downtown Dayton in which Annamalai had had an interest. Those two cases

were 13-CV-3168 which began as a real estate tax foreclosure for the described building,

and 13-CV-4016 which was a complaint to set aside or avoid fraudulent transfers of title

to the building to other entities. On May 25, 2016 an entry was filed in those other cases

being a “Decision, Order and Entry Confirming Receiver’s Distribution of Proceeds from

Sale of Real Property and Approving Receiver’s Report.” Although that entry had the CJ

case number in its caption, along with each of the CV cases, the entry was not filed in,

and is not part of the docketed record in the CJ case. Based on our review of the record,

nothing remains to be done in the present case, the property has been sold, the proceeds

distributed and the sale and distribution has been confirmed. Nevertheless, in June, July,

and August 2016, Annamalai, who currently is a federal-prison inmate, filed twenty-three
                                                                                              -3-


pro se motions raising a multitude of patently frivolous issues. The trial court separately

addressed and rejected each of these motions in a seventeen-page September 12, 2016

decision. (Doc. # 26).

       {¶ 4} In August 2016, the plaintiff-appellee moved to bar Annamalai from further

filings in this case. Annamalai responded to the motion the following month. (Doc. #27).

In a January 9, 2017 decision, the trial court found it necessary to preclude further filings

by Annamalai.1 Noting that he had “filed more than twenty motions, all without merit,

within a three-month period,” the trial court precluded any additional filings other than a

notice of appeal. (Doc. # 31 at 16). Although the trial court declined to declare Annamalai

a vexatious litigator under Ohio’s vexatious-litigator statute, it cited its “inherent authority”

to restrict the access of pro se litigants who repeatedly make frivolous filings in a particular

case. (Id. at 15, quoting Hiddens. v. Leibold, 2d Dist. Montgomery No. 23376, 2010-Ohio-

4532, ¶ 18 (citing cases)).

       {¶ 5} On appeal, Annamalai focuses on the trial court’s alleged deprivation of his

due process rights by failing to provide him with notice or an opportunity to be heard prior

to imposing a filing ban. Although he couches his argument in various terms (citing due

process, equal protection, and access to the courts), his claim is that the trial court abused

its discretion because it failed to warn him, failed to give him an opportunity to be heard,

failed to charge him with making frivolous or bad-faith filings, and failed to make any such



1 It appears that the motion to preclude further filings by Annamalai was made in each of
the three related cases. In its decision below, the trial court noted that the motion did not
appear in the docket in this case “[a]lthough the caption of the Trustee’s motion contains
this case number[.]” (Doc. #31 at fn. 2). Regardless, as set forth above, Annamalai
responded to the motion, and the trial court ultimately relied on its inherent authority to
preclude frivolous filings from a pro se litigant.
                                                                                              -4-


finding.

       {¶ 6} Upon review, we find Annamalai’s argument to be unpersuasive. The

numerous motions he filed were frivolous because they pertained to a related but

separate and completed foreclosure action involving the sale of the downtown Dayton

building mentioned above. When Annamalai filed his motions, which were repetitive,

largely incomprehensible and unrelated to this certificate-of-judgment docketing, the

building already had been sold and the proceeds had been distributed. See Montgomery

C.P. No. 2013 CV 03168 (May 25, 2016 Decision, Order, and Entry Confirming Receiver’s

Distribution of Proceeds from Sale of Real Property and Approving Receiver’s Final

Report). By relying on its inherent authority to limit frivolous filings by pro se litigants in a

specific case,2 the trial court necessarily determined that Annamalai’s dozens of motions

were frivolous. We see no abuse of discretion in that determination. We also reject

Annamalai’s argument about a lack of notice or an opportunity to be heard. The plaintiff’s

motion to bar further filings gave him notice that his ability to continue filing documents

was being challenged. Annamalai also had an opportunity to be heard on the issue when


2 See, e.g., Hiddens at ¶ 18 (“This court has recognized that trial courts ‘have inherent
authority to restrict the access of pro se litigants who repeatedly file frivolous pleadings.’
Rife v. Morgan (Dec. 18, 1998), Champaign App. No. 98–C–6, *5, citing White v. Int.
Union, Plant Guard Workers Loc. 16 (June 22, 1994), Montgomery App. No. 14332,
unreported.”); Troja v. Pleatman, 1st Dist. Hamilton No. C-150746, 2016-Ohio-5294, ¶ 21
(“A trial court has the inherent power to do all things necessary to the administration of
justice and to protect its own powers, process, and the rights of those who invoke its
process. State ex rel. Pfeiffer v. Common Pleas Court, 13 Ohio St. 2d 133, 235 N.E.2d
232 (1968), paragraph one of the syllabus. Indeed, several Ohio appellate courts ‘have
held that these inherent powers include the ability to limit a particular litigant’s access to
the courts or to prevent further or additional filings in a specific case.’ Smith v. Ohio Dept.
of Human Servs., 115 Ohio App. 3d 755, 759, 686 N.E.2d 320 (12th Dist.1996). Thus, the
ability to address and prohibit frivolous litigation practices is an essential part of the
inherent power of the courts to control and protect the integrity of their own processes. Id.
at 759, 686 N.E.2d 320.”).
                                                                                            -5-


he filed his September 15, 2016 response to the motion to bar further filings. (Doc. #27).

       {¶ 7} Because each of the Appellant’s motions relate to the sale of the building in

question and the application of the Certificate of Judgment only to that building we

perceive the court’s order limiting of filings in this case to be related to the application of

the certificate of judgment to the sale of the specific building in question, distribution of

proceeds therefrom and completion of that foreclosure. Whether the trial court’s order

affects the application of the certificate of judgment to some other asset or execution upon

some other property in the future was not before the trial court or before us.

       {¶ 8} For the foregoing reasons, we overrule Annamalai’s assignment of error. The

trial court’s judgment is affirmed.

                                       .............



DONOVAN, J. and FROELICH, J., concur.


Copies mailed to:

Ronald Kozar
Stephen Linnen
Annamalai Annamalai
Hon. Dennis J. Langer